Title: To George Washington from Augustine Washington, 16 October 1756
From: Washington, Augustine
To: Washington, George



Dr Bror
Wmsburg Octr 16th 1756

I came down here the first of the Court, to consult yr friends on that unlucky 10th Centinel the author of which I think has

reason to keep his name concealed for being so general in his reflections on a sett of Gentlemen who deserves better treatment at his hands &c. Was not the paper to go further than our own Colony I am sensible it wou’d not be worth your while giving yr self the lest concern abt it for I am certain Your Character does not in the lest suffer here, for I do assure you as far as I can inform myself (& I have taken great pains) you are in as great esteem as ever with the G⟨ent⟩n here & especially the house of Burgesses, but what effect it may have in the Neighbouring Colonies I can’t venture to say, but it is the opinion of those w⟨ho⟩ wishes you well & especially the speaker & Mr Power that the best way is to take no notice of it or at least yet a while as there is a very modest piece published in the Gazette which will oblige him to answer & I flatter myself will do you Justice by distinguishing the Inocent from the Guilty. as it was the Opinion of the speaker not to publish yr letter to me I have postponed it. he promised me he wou’d write to you very fully on the subject. It is his opinion, mine & all your friends you ought not to give up yr commission, as your country never stood more in need of yr assistance & we are all apprehensive if you give up Innis will succeed & then only consider how disagreeable it will be to the whole Colony (a few Scotchmen excepted) & I must believe as much so to you as any in particular. I am very desirous of your holding yr Commission till you see Lord Louden then you will know what prospect you stand to be put on the British establishment & you Ought to wait at lest ’till we have some acct from home how our address to his majesty in favr of the Virga Regiment was received. I hope Sr for the above reasons you will calmly consider of it & not at this time of eminent danger give up yr commission in doing of which it will in some measure be giving up yr Country, cons⟨ider if⟩ you resign; what will be the consequences, all the officers (but those who wou’d be a proper subject for the Centinel) will follow your example, & the common soldiers will all desert, our Country then left defenceless to a barbarous & savage Enemy & you will then give a handel to that Scandalous Centinel—I am sensible you will be blamed by your Country more for that than every other action of yr life. I wou’d have you to consid⟨er⟩ what liberties are taken at home with men of the greatest power & Characters nay even the king himself does not escape the liberty of

the Press. (I have consulted several Lawers & they are unanimous Lee has no right to the Claim he pretends to.)
I must own you have great reason ⟨mutilated⟩ the paper is a most scurrilous one ⟨mutilated⟩ is more scandalous than general re⟨mutilated⟩ by any means agree to yr giving up ⟨mutilated⟩ notwithstanding the great regard ⟨mutilated⟩ not flatter you but hon⟨mutilated⟩ for my Country believe m⟨mutilated⟩ regard for your Character ⟨mutilated⟩ yr af⟨mutilated⟩

Augst. W⟨ashington⟩

